Citation Nr: 1421107	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  06-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a left knee disability, status post medial and lateral partial meniscectomy with residual scars.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from March 1952 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a September 2010 decision, the RO increased the evaluation for the Veteran's left knee disability, status post medial and lateral partial meniscectomy with residual scars, from 10 to 20 percent.  The Veteran has also been awarded a 100 percent evaluation  for the left knee from September 2, 2008 through October 31, 2008 for convalescence under 38 C.F.R. § 4.30. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2012.  A transcript is of record.

In a January 2013 decision, the Board denied entitlement to an evaluation in excess of 20 percent for a left knee disability, status post medial and lateral partial meniscectomy with residual scars.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision at it pertained to the claim for an increased evaluation for the left knee and remand that claim for readjudication.  In a July 2009 Order, the Court granted the motion, vacated the Board's January 2013 decision, and remanded this case to the Board for readjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran had an examination arranged through VA QTC Services for his left knee in November 2011 at which there was no instability on examination.  At a June 2012 examination arranged through VA QTC Services there was also no instability in the left knee on examination.  The Veteran testified at the October 2012 hearing that he had fallen several times due to his left knee, and he indicated that he had lateral instability.  Therefore, the record shows that the left knee may have worsened since the last examination.  As the Veteran has essentially asserted a worsening of his disability and it has been almost two years since the most recent examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Two CD-ROMs with VA treatment records have been associated with the claims file.  One is labeled "All Records 11/2012" and the other is labeled as being created in April 2012 by the VA Long Beach Healthcare System and containing records from September 2001 to May 2008.  On remand the RO is asked to list the contents of the CD-ROMs.

VA treatment records to July 2013 from the Long Beach Healthcare System and to August 2013 from the Loma Linda Healthcare System have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from July 2013 to the present from the Long Beach Healthcare System and from August 2013 to the present from Loma Linda Healthcare System, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have recently treated him for his service-connected left knee.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.

2.  Obtain VA treatment records from the Long Beach Healthcare System from July 2013 to the present and from the Loma Linda Healthcare System from August 2013 to the present.

3.  List the contents of the CD-ROMs in the claim file.

4.  After the above development has been completed to the extent possible, schedule the Veteran for a VA knee examination to determine the current severity of his left knee disability.  The examiner should review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  The examiner should also describe whether there is left knee instability.

5.  After the above has been completed, readjudicate the claim.  If the decision remains adverse, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



